Citation Nr: 1723401	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for ulcerative colitis from July 31, 2009 to April 19, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a disability rating of 30 percent for ulcerative colitis, effective April 20, 2015.  

The Veteran filed a notice of disagreement (NOD) with the initially assigned a noncompensable disability evaluation in August 2010.  The RO then increased his disability evaluation in a February 2012 rating decision.  The Veteran filed a VA Form 9 substantive appeal of the initial noncompensable disability rating in April 2012.  Although the appeal was not timely filed, VA may waive any issue of timeliness in the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (the 60-day period in which to file a substantive appeal is not jurisdictional).  Therefore, the issues of entitlement to an initial disability rating in excess of 10 percent for ulcerative colitis prior to April 20, 2015, and an increased rating in excess of 30 percent for ulcerative colitis for the period on or after April 20, 2015, are properly before the Board.  

For the period prior to April 20, 2015, the Board observes the Veteran appealed the initial evaluation assigned for his service-connected ulcerative colitis.  In February 2012, the RO assigned a 10 percent disability rating, effective July 31, 2009.  However, because the increase to 10 percent did not constitute a full grant of the benefits sought since an even higher 100 percent rating is possible, and the Veteran has not indicated he is satisfied or content with the 10 percent rating, the granting of this higher rating did not abrogate his pending appeal for this time period.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2017 hearing, during which he waived Regional Office jurisdiction of all newly received evidence.  A copy of the transcript has been associated with the record.


FINDINGS OF FACT

1.  From July 31, 2009 to April 19, 2015, the Veteran's ulcerative colitis was productive of no more than moderate symptoms with infrequent exacerbations.

2.  From April 20, 2015, the Veteran's ulcerative colitis was productive of no more than severe symptoms, to include numerous attacks a year and malnutrition, his health only fair during remissions.


CONCLUSIONS OF LAW

1.  From July 31, 2009 to April 19, 2015, the criteria for an initial disability rating in excess of 10 percent for ulcerative colitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7323 (2016).

2.  For the time period on or after April 20, 2015, the criteria for a 60 percent disability rating, but no higher, for ulcerative colitis are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DC 7323 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide.  Ideally, the notice should be provided to the Veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim was refiled in July 2015 as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Id.  Therefore, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations in September 2009, July 2015, August 2016, February 2017, and March 2017.  The Veteran did not appear for the September 2009 examination, and has not provided a statement reflecting good cause for not appearing for the examination.  When a Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Veterans have an obligation to assist in the adjudication of their claim, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and individuals for whom examinations have been authorized and scheduled are required to report for same, see 38 C.F.R. § 3.326.  In light of the foregoing, the Board concludes that good cause has not been shown as to why the Veteran did not attend the VA examination scheduled in September 2009.  Therefore, under 38 C.F.R. § 3.655, the Board is required to decide the appeal based on the evidence of record for the period on appeal from July 31, 2009 to April 19, 2015.

However, with regards to the July 2015, August 2016, February 2017, and March 2017 VA examinations, the Board finds that they are sufficient evidence for deciding the claim for the time period on or after April 20, 2015.  The examiners' reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Therefore, VA's duty to assist has been met.

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under 38 U.S.C.A. § 4.114, Diagnostic Code (DC) 7323 for ulcerative colitis, currently evaluated at 30 percent disabling beginning April 20, 2015.  Under DC 7323, a 30 percent disability rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent disability rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, with health being only fair during remissions.  A maximum 100 percent disability rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility; or with a serious complication such as liver abscess.  38 C.F.R. § 4.114.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed in further detail below, the Board finds that a 60 percent disability rating, no higher, is warranted from April 20, 2015.  Prior to April 20, 2015, the Board finds that a 10 percent disability rating is appropriate.

From July 31, 2009 to April 19, 2015

The Veteran contends that he is entitled to a higher disability rating for his service-connected ulcerative colitis, evaluated at 10 percent disabling, effective July 31, 2009.

At the outset, the Board notes that the Veteran was scheduled for a VA examination in September 2009 to assess the nature and severity of his ulcerative colitis, but did not appear.  The record does not reflect that the Veteran provided good cause as to why he did not attend the VA examination.  As such, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  

The Veteran was diagnosed with ulcerative colitis in December 2000.  STRs show that while in service the Veteran complained of diarrhea, rectal bleeding, abdominal cramping, and fatigue.  Anemia was noted on several occasions; however, treatment records indicate it was controlled by medication.  See e.g., October 2001 STR, March 2003 Medical Evaluation Board, October 2004 STR, September 2006 Health Record.  Furthermore, a 2003 Medical Evaluation Board found that the Veteran's medical condition did not affect his ability to perform his duties as he had not lost duty time or been limited in his assigned duties.  

Further review of the record reflects that the during the relevant time period, the Veteran reported two to three flare-ups per year.  See e.g., September 2011, August 2012, January 2013, March 2013, November 2014, December 2014 Gastroenterology Notes.  During flare-ups, the Veteran experienced trace amounts of blood in the stool, abdominal pain, and urgency.  

Other than the occasional flare-up, treatment records reflect that the Veteran's ulcerative colitis was controlled by medication.  See May 2002 STR ("ulcerative colitis stable"); October 2004 STR ("controlled by medication"); January 2013 Gastroenterology Note ("now stable in remission").

As such, the Board finds that a 10 percent disability evaluation is appropriate due to the moderate nature and infrequency of the Veteran's flare-ups.  

For the foregoing reasons, the preponderance of the evidence is against increasing the Veteran's disability rating for ulcerative colitis in excess of 10 percent for the time period prior to April 20, 2015. 


From April 20, 2015

The Veteran contends that he is entitled to a higher disability rating for his service-connected ulcerative colitis, currently evaluated at 30 percent disabling, effective April 20, 2015.

As discussed in further detail below, the Board finds that the preponderance of the evidence warrants an increased evaluation of 60 percent, and no higher, for the relevant period on appeal.

Throughout the relevant appeals period, the Veteran has complained of chronic abdominal pain, diarrhea, and rectal bleeding.  

During a July 2015 VA examination, the Veteran reported that he experienced flare-ups of diarrhea three times a month that lasted three to four days.  During his flare-ups, the Veteran stated he went to the bathroom four to five times during his work shift to relieve himself.  The examiner indicated that the Veteran experienced over seven attacks/exacerbations in the past year.  Blood testing during the examination revealed that the Veteran was anemic, but the examiner indicated that the Veteran did not have malnutrition.  The Veteran also stated that his condition impacted his ability to work, and he missed ten days of work within the past year due to his symptoms.  

In August 2016, the Veteran underwent a VA examination to assess the nature and severity of his ulcerative colitis.  The examiner indicated that the Veteran had frequent episodes of bowel disturbance with abdominal distress, occurring six times within the past year.  Diagnostic testing showed the Veteran to have anemia, but the examiner indicated that the Veteran did not have malnutrition.  During the examination, the Veteran also stated that flare-ups made him miss at least a month of work.   

The Veteran underwent a VA examination in February 2017; however, the Veteran and his representative contend that this examination was inadequate because it was completed by a nurse practitioner.  See March 2017 Board Hearing Transcript.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is entitled to assume the competence of a VA medical examiner.  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007).  VA, however, may not rely on the presumption of competency when a Veteran raises specific reasons why the examiner is not qualified to render the requested opinion.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (absent some challenge to "a VA medical expert's competence or qualifications before the Board, ... VA need not affirmatively establish that expert's competency").  In this case, no such specific challenge to the nurse practitioner's opinion of record has been provided.  Therefore, the Board will consider the February 2017 VA examiner's report in making its determination.  

During the February 2017 examination, the examiner indicated that the Veteran suffered from lower left quadrant pain and loose stools with urgency, but did not have episodes of bowel disturbances or malnutrition.  The Veteran did not undergo blood testing during this examination.  The examiner also indicated that the Veteran's bowel urgency impacted his ability to perform his work duties efficiently and that the Veteran lost two to four weeks of work in the last year due to flare-ups and abdominal pain.  

The Veteran's most recent VA examination was in March 2017 with his regular treating physician at the VA hospital, Dr. M. Y.  The Board finds this examination to have significant probative value weighing in the Veteran's favor as it was conducted by a physician with extensive knowledge of the Veteran's medical history and treatment.  Dr. M. Y. stated that the Veteran has frequent bowel movements with lower left quadrant abdominal pain and blood in the stool.  The examiner reported that the Veteran experienced frequent episodes of bowel disturbance with six exacerbations within the last year.  Furthermore, the examiner also indicated that the Veteran has malnutrition, with weight loss attributable to his condition; his health only fair during remissions.  Lastly, during the examination the Veteran reported using all of his sick leave due to his condition and having to enter the leave donation program to take additional time off for his disability.

The Board finds that the evidence of record reflects that the Veteran exhibited anemia every time he was tested during a VA examination.  This is probative evidence weighing in favor of his claim.  The statement by his regular VA physician also indicates that the Veteran experienced malnutrition and weight loss during his flare-ups, which further supports the Veteran's contention.

Therefore, in light of the foregoing, the Board finds that the evidence of record warrants an increased rating of 60 percent, and no higher, for the ulcerative colitis for the period beginning April 20, 2015.  As such, the Board also finds the preponderance of the evidence to be against a finding of a higher 100 rating under DC 7323.  Although the Veteran demonstrated anemia during the relevant time period, the evidence of record does not reflect that the Veteran's ulcerative colitis has been productive of pronounced symptoms resulting in marked malnutrition, and general debility, or with serious complications, such as liver abscess.  Therefore, the Board finds that the Veteran's symptoms more closely approximate those associated with a 60 percent disability evaluation.

In making its determination, the Board has also considered the Veteran's own statements, and those of his wife, made in support of the Veteran's claim.  During a March 2017 Board hearing, the Veteran stated that, when he attends any event outside of the home, he is always conscious of the location of the nearest restroom.  The Veteran also reported suffering several accidents while at work. The Veteran's wife reported that most of their activities are scheduled around his bowel movements and that the Veteran does not eat when they are outside of the home to avoid having an emergency.  See February 2017 Statement.  She also stated that during flare-ups, the Veteran becomes weak and sluggish and loses weight because it is hard for him to eat.  Often, the Veteran must drink Pedialyte or Gatorade to ensure that he is getting electrolytes.  Additionally, the Veteran's wife contends that the Veteran's flare-ups happen as often as once a month and can last up to two to three weeks.  All of these contentions have been taken into account in assigning the increased schedular rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).

Finally, a claim for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the Veteran or the evidence of record reasonably raises the question of whether a Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  

Here, the Veteran reports that his employment is significantly impacted by his frequent use of the restroom and that his ulcerative colitis causes him to miss work.  However, he has not indicated, and the record does not reflect, that his ulcerative colitis rendered him unable to maintain substantial gainful employment or that he works in a sheltered work environment.  See March 2017 Hearing Transcript.  On the contrary, the Veteran currently works as a security officer.  Id.  Therefore, the question of TDIU has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

From July 31, 2009 to April 19, 2015, entitlement to an initial disability rating in excess of 10 percent for service-connected ulcerative colitis is denied.

From April 20, 2015, entitlement to a disability rating of 60 percent, and no higher, for service-connected ulcerative colitis is granted, subject to the controlling regulations governing monetary awards.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


